Case 2:21-cv-00451-JLB-MRM Document 1-1 Filed 06/09/21 Page 1 of 7 PageID 11




                      EXHIBIT
                        A
Case 2:21-cv-00451-JLB-MRM Document 1-1 Filed 06/09/21 Page 2 of 7 PageID 12
Case 2:21-cv-00451-JLB-MRM Document 1-1 Filed 06/09/21 Page 3 of 7 PageID 13
Case 2:21-cv-00451-JLB-MRM Document 1-1 Filed 06/09/21 Page 4 of 7 PageID 14
Case 2:21-cv-00451-JLB-MRM Document 1-1 Filed 06/09/21 Page 5 of 7 PageID 15
Case 2:21-cv-00451-JLB-MRM Document 1-1 Filed 06/09/21 Page 6 of 7 PageID 16
Case 2:21-cv-00451-JLB-MRM Document 1-1 Filed 06/09/21 Page 7 of 7 PageID 17
